DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
French Patent Application Publication 2807282
Christophe et al.
Big Betty Extra Large Champagne Flute Glass
Big Betty

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 18 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Christophe et al.
With regard to the claims the phrase "for measuring rheological properties of a fluid" amounts to the intended use of the claimed vessel.  Typically, no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  Furthermore, the word "viscometer" is broadly and reasonably interpreted to simply be a vessel for at least temporarily holding some fluid based on the applicant's written description.  The applicant's viscometer (vessel) as disclosed and claimed have no sensors or other monitoring means to determine the viscosity of the fluid.  Simply put, the applicant's viscometer/vessel is just a goblet with a hole near the bottom.  
With regard to claims 18 and 27 Christophe et al. teach a goblet as seen in figure 3.  The goblet portion, as shown here before being coupled to a stem, has a shape that is substantially similar to the applicant's goblet/vessel including having a length (C) and a hole at or near its y-coordinate minimum.

    PNG
    media_image1.png
    823
    344
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    568
    218
    media_image2.png
    Greyscale

Applicant's Figure 2B
Christophe et al.'s Figure 3

Christophe et al. do not mention that the goblet/vessel has a shape defined as using the function                         
                            x
                            ∝
                            (
                            C
                            )
                            (
                            
                                
                                    y
                                
                                
                                    1
                                    /
                                    n
                                    )
                                
                            
                            )
                        
                     where 2 ≤ n ≤ 4 or                         
                            x
                            ∝
                            (
                            C
                            )
                            (
                            
                                
                                    y
                                
                                
                                    4
                                
                            
                            )
                        
                    .  However, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Christophe et al. to slightly change the shape of the goblet/vessel to have the surface as defined above and this would still allow a consumer to use the goblet/vessel either for connecting to a light, for drinking, or for any number of other uses (funnel, covering/housing, etc.).  Such a slight modification is essentially an aesthetic design change.   See also MPEP § 2144.04:
Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Finally, when the surface is as defined above Christophe et al.'s goblet/vessel would maintain a constant rate of decline of a fluid flow rate over substantially the measurement length of the viscometer" if a fluid would be allowed to flow through the bottom hole.
With regard to claims 21 and 22 Christophe et al. teach a goblet/vessel with a hole having an undisclosed diameter at its lower region.  It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to adapt the teachings of Zhan to provide a hole with a diameter of about 0.1 cm to about 1.5 cm (about 0.039 in to about 0.591 in), or from about 0.1 cm to about 1.25 cm (about 0.039 in to about 0.492 in) in order to accommodate a stem.
With regard to claims 23-26 Christophe et al. teach a goblet/vessel made from a suitable material.  Official notice was previously taken that known materials such as polyethylene (a common plastic), glass (including Pyrex®), and resins are known for forming vessels of various shapes.  Furthermore, these materials (glass, Pyrex®, and some resins) can be transparent.  The use of these materials would have been obvious to one of ordinary skill in order to allow one to view the liquid within the goblet/vessel.  As the applicant did not timely traverse the taking of official notice it is now factual prior art.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christophe et al. as applied to claim 18 above, and further in view of Big Betty.
With regard to claims 19 and 20 Christophe et al.'s teaches a goblet/vessel with a shape, and the goblet/vessel has an undisclosed internal volume.  It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to adapt the teachings of Christophe et al. to provide an internal volume of about 10 cm3 to about 5000 cm3 (about 0.003 gallons to about 1.320 gallons) or from about 500 cm3 to about 1000 cm3 (about 0.132 gallons to about 0.264 gallons) if the goblet/vessel was to be akin to the one shown in Big Betty.  
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856